Citation Nr: 1044164	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  03-22 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for prostate cancer, to include 
as due to exposure to radiation and/or asbestos.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1945 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  This claim 
was remanded for further development in March 2007, February 
2009, and April 2010.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board regrets that it must again remand this case despite 
several previous remands.  The original file was apparently 
misplaced when the case was initially in remand status.  Efforts 
have been made to rebuild the file.  However, more development is 
needed, and it is necessary to take steps to comply with previous 
remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran alleges that exposure to asbestos caused his prostate 
cancer.  Any details he may have originally provided have been 
lost, so VA has no details from him.  There is also no medical 
opinion on point.  Since VA lost the Veteran's records, it has a 
duty to develop the case to such extent as possible.  
Nevertheless, development is not a one way street.  "If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The May 2000 rating decision shows that an asbestos development 
letter was sent to the Veteran in November 1999, but he did not 
respond.  The Board's March 2007 remand specified that the 
Veteran should be sent a notice that complied with the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) and that he 
be asked to provide information on his asbestos exposure.  The 
VCAA notice letter was sent in April 2007, along with an asbestos 
exposure questionnaire.  The Veteran did not respond.  This 
remand affords him an opportunity to provide information to 
support the claim.  

The March 2007 Board remand also specified that "a request must 
be made to the Navy Medical Liaison office at the National 
Personnel Records Center (NPRC)" to determine the likelihood of 
the Veteran's exposure to asbestos.  The agency of original 
jurisdiction (AOJ) asked NPRC for confirmation of the Veteran's 
exposure to asbestos and they replied, in September 2008, that 
they did not have the requested records.  In its February 2009 
remand, the Board pointed out that the request had been sent to 
the general inquiry department of NPRC instead of the Navy 
Medical Liaison.  The remand directed that the liaison unit be 
contacted; or, if that unit no longer furnished information on 
exposure, the appropriate unit was to be identified and 
contacted.  An appropriate letter was sent by the AOJ to the Navy 
Medical Liaison at NPRC in March 2009.  NPRC responded by sending 
a copy of the Veteran's service personnel records.  There was no 
comment about the liaison unit or the Veteran's asbestos 
exposure.  The Board does note that the personnel records confirm 
that the Veteran had several years of service in conventional and 
atomic submarines.  However, the likelihood of his exposure to 
asbestos still needs to be confirmed.  Therefore, it is still 
necessary to contact the Navy Medical Liaison unit at NPRC or its 
successor.  

Further, since the Veteran's submarine service raises the 
possibility of exposure to asbestos, a medical opinion as to the 
possibility that such exposure could lead to prostate cancer is 
desirable.   




						(CONTINUED ON NEXT PAGE)



Consequently, while we regret the further delay, the case is 
REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send the Veteran another asbestos 
exposure questionnaire and give him a 
reasonable time to respond.  

2.  Contact the Department of the Navy 
Medical Liaison office at the NPRC (or 
other specialized Department of Navy 
Office) in an effort to verify the 
Veteran's alleged sources of asbestos 
exposure.  Specifically, the service 
department should be asked to indicate 
whether it was likely that the Veteran was 
exposed to asbestos in the course of his 
assigned duties within his military 
occupational specialty of yeoman on 
conventional and nuclear submarines.  If 
no such opinion can be given, the service 
department should so state, and give the 
reason why.  

3.  Obtain a medical opinion as to whether 
it is at least as likely as not (50 
percent or more probability) that exposure 
to asbestos would have caused the 
Veteran's prostate cancer.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  

4.  Thereafter, the AOJ should readjudicate 
this claim in light of any evidence added to 
the record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Jennifer Hwa
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



